      Case 2:19-cv-02514-JAR-KGG Document 174 Filed 11/17/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS

ASSESSMENT TECHNOLOGIES                        )
INSTITUTE, LLC,                                )
                                               )
             Plaintiff,                        )
                                               )
v.                                             )      Case No.: 19-2514-JAR-KGG
                                               )
CATHY PARKES,                                  )
                                               )
             Defendant.                        )

                          NOTICE TO TAKE DEPOSITION
                            VIA VIDEO CONFERENCE

TO:                        All Counsel of Record

DATE AND HOUR:             Monday, December 14, 2020 beginning at 11:00 a.m. CST

PLACE DEPOSITION
TO BE TAKEN:               Remotely via Zoom

WITNESS TO
BE DEPOSED:                Mark Williams-Abrams

COURT REPORTER:            360 Litigation Services (will provide Zoom information)

       PLEASE TAKE NOTICE that at the above date, hour and place, we shall cause the

deposition of the above-named witness to be taken upon oral examination pursuant to

Rule 30 of the Federal Rules of Civil Procedure, before a shorthand reporter and suitable

Notary Public. You are invited to attend and cross-examine.
     Case 2:19-cv-02514-JAR-KGG Document 174 Filed 11/17/20 Page 2 of 2




                                          BROWN & JAMES, P.C.



                                          /s/ Steven H. Schwartz
                                          Steven H. Schwartz, KS Fed #78879
                                          sschwartz@bjpc.com
                                          800 Market Street, 11th floor
                                          St. Louis, Missouri 63101
                                          314.421.3400
                                          Fax: 314.421.3128

                                          and

                                          Christopher J. Seibold KS Fed #78351
                                          2345 Grand Boulevard, Suite 2100
                                          Kansas City, MO 64108
                                          (816) 472-0800 Telephone
                                          (816) 421-1183 Facsimile
                                          cseibold@bjpc.com

                                          Attorneys for Defendants


                             CERTIFICATE OF SERVICE

        I hereby certify that on the 17th day of November, 2020, the foregoing was filed
electronically with the Clerk of Court to be served by operation of the Court’s electronic
filing system upon all counsel of record.


                                                 /s/ Steven H. Schwartz


:mlc
25040327.1




                                             2
